Citation Nr: 0408582	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 12, 1976 rating decision that found CUE in prior RO 
decisions, and, thus, awarded the veteran a 20 percent 
evaluation for a left knee prosthesis from June 18, 1969, a 
30 percent evaluation from April 1, 1976, and two temporary 
total disability evaluations; awarded a 30 percent evaluation 
for residuals of a gunshot wound (GSW) injury to muscle group 
(MG) XIV, moderately severe, right, from June 18, 1969; 
awarded a 10 percent evaluation for the residuals of a GSW to 
MG XI, moderate, left, from June 18, 1969; and awarded a 
noncompensable evaluation for a GSW to the tip of the right 
index finger from June 18, 1969.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 determination.  A notice of 
disagreement (NOD) was received that month.  A statement of 
the case (SOC) was issued in July 2002.  A substantive appeal 
was received from the veteran in September 2002.  

In his NOD, the veteran asserted that there was CUE in rating 
actions of the RO dated September 1970 and April 1976.  
However, in the April 1976 rating action, the RO found CUE in 
the rating decision of September 14, 1970, and all other 
subsequent rating decisions.  Corrective action was taken by 
the RO in April 1976, nullifying the actions of the RO in 
September 1970, leading to an increase in the veteran's total 
disability evaluation from the time he was discharged from 
service.

As, in the April 1976 rating action, the RO already found CUE 
in the September 1970 rating decision, the Board's review is 
limited to whether the rating action of April 1976 contained 
CUE.  This determination would take into consideration the 
rating decision of September 1970 as well as the corrective 
action taken by the RO in April 1976 (which essentially 
subsumed the actions taken by the RO in September 1970).  


FINDINGS OF FACT

1.  In an April 12, 1976 rating decision, the RO found CUE in 
prior RO decisions (including, but not limited to, the rating 
decision of September 14, 1970), and thus, awarded a 20 
percent evaluation for a left knee prosthesis from June 18, 
1969, a 30 percent evaluation from April 1, 1976, and two 
temporary total disability evaluations; a 30 percent 
evaluation for residuals of a GSW injury to MG XIV, 
moderately severe, right, from June 18, 1969; a 10 percent 
evaluation for the residuals of a GSW to MG XI, moderate, 
left, from June 18, 1969; and a noncompensable evaluation for 
a GSW to the tip of the right index finger from June 18, 
1969.  

2.  The April 1, 1976 rating action was in accordance with 
the applicable law and regulations and was adequately 
supported by the evidence then of record.
 
3.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in April 1976, or that the RO ignored or incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, and that, but for any such alleged 
error, the outcome of the decision would have been different.


CONCLUSION OF LAW

The April 1976 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.
 
Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but, 
rather, are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready 
to be considered on the merits.
 
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  
However, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.
 
In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).
 
The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40,43-44 (1993).
 
In the April 1976 rating decision at issue, the RO found CUE 
in prior RO decisions (including, but not limited to, the 
rating decision of September 14, 1970), and, thus, awarded 
the veteran a 20 percent evaluation for a left knee condition 
from June 18, 1969, a 30 percent evaluation from April 1, 
1976, and two temporary total disability evaluations from 
January 1, 1975 until September 1, 1975 and from September 9, 
1975 until April 1, 1976; a 30 percent evaluation for 
residuals of a GSW injury to MG XIV, moderately severe, 
right, from June 18, 1969 (the day after the veteran's 
discharge from service on June 17, 1969); awarding a 10 
percent evaluation for the residuals of a GSW to MG XI, 
moderate, left, from June 18, 1969; and a noncompensable 
evaluation for a GSW to the tip of the right index finger 
from June 18, 1969 (the day after the veteran's discharge 
from service on June 17, 1969).

Initially, the Board notes that the veteran's representative 
has repeatedly referred to the RO's actions in September 
1970.  However, the actions of the RO in September 1970 were 
nullified by the actions of the RO in April 1976 when CUE in 
the September 1970 rating action was found.  The RO 
completely reevaluated the veteran's case in April 1976, 
revising the actions of the RO in September 1970 as if the 
September 1970 rating action had not been issued.      

In written argument submitted in January 2002, the veteran's 
representative contends that RO should have awarded service 
connection for the scars associated with the GSW based on the 
May 1970 VA examination.  

The Board has reviewed the VA examination report in question.  
While the examination report of May 1970 clearly indicates 
scars associated with the GSW condition, it cannot be said 
that the examination report undebatably indicates compensable 
evaluations were then warranted for the veteran's scars.  In 
fact, on VA examination in February 1976, all scars were 
found "healed well and asymptomatic."  Thus, the final 
outcome of the decision would not have been different, as 
noncompensable scars would not have provided a basis to 
increase the veteran's overall disability evaluation at that 
time.  Thus, CUE on this basis is not found.   

Additionally, in January 2002 and October 2002, the veteran's 
representative also has asserted that, based on the VA 
examination of May 1970 and February 1976, additional 
separate evaluations were warranted for the veteran's GSWs.  
However, as stated by the Court, a disagreement with how the 
RO evaluated the facts is inadequate to raise the claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  The Board finds that the evidence before the 
RO at the time of the 1976 rating decision, particularly in 
light of the VA examination of February 1976, reasonably 
supports the decision, and that the decision reached was 
consistent with the extant governing legal authority.  

Further, in the September 2002 substantive appeal, and in 
written argument submitted by the veteran's representative, 
it is asserted that an error was made in the prior rating 
action in properly evaluating his disabilities.  A valid 
claim of CUE, however, requires more than a disagreement as 
to how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Simply stated, this argument 
focuses on how the disabilities were evaluated (for example, 
contending that the left knee should have been found 60 
percent disabling rather than 30 percent disabling in 1976).

In short, notwithstanding the many arguments advanced by, or 
on behalf of, the appellant, the appellant has simply failed 
to establish that the correct facts, as they were then known, 
were not before the RO in April 1976, or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different (the basis of a CUE claim).  As conceded 
by the veteran's representative in October 2002, the standard 
established by the Court is rather stringent.  That standard 
simply has not been met, in the instant case.

As clear and unmistakable error in the April 1976 rating 
decision has not been established, the claim on appeal must 
be denied.
 
 
ORDER
 
The claim that the April 12, 1976 rating decision was clearly 
and unmistakably erroneous is denied.
 

	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



